Citation Nr: 1138656	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-40 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for residuals of injury to index finger, left hand.

4.  Entitlement to service connection for left knee disability, claimed as left lateral collateral ligament condition.

5.  Entitlement to service connection for right knee disability, claimed as right lateral collateral ligament condition.

6.  Entitlement to service connection for a left heel disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had verified active service from September 1970 to September 1973, from September 1978 to September 1981, from February 1991 to May 1991, and from September 2005 to October 2006.  The Veteran also had service in the National Guard.  His decorations include the Combat Infantryman's Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In December 2006, the RO denied entitlement to service connection for hearing loss, a low back condition, left hand index finger disability, left and right lateral ligament conditions, and a left heel disability.  The Veteran submitted a notice of disagreement dated in March 2007, and the RO issued a statement of the case dated in November 2007.  The Veteran filed a substantive appeal dated in December 2007.  In November 2009, the RO granted entitlement to service connection for right ear hearing loss.  

In his substantive appeal dated in December 2007, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in March 2010, but the Veteran failed to report for the hearing.  As such, the Board finds that the Veteran has withdrawn his request for a hearing.  38 C.F.R. § 20.704.



FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the medical evidence shows that the Veteran has left ear hearing loss that is etiologically related to his military service.

2.  The medical evidence of record does not establish that the Veteran has a current disability of the left index finger.


CONCLUSIONS OF LAW

1.  Right ear hearing loss is shown to be etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Residuals of an injury to the left index finger were not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that a letter dated in October 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The Veteran was aware from this letter what evidence was necessary to support his claims; and that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  In addition, the letter informed the Veteran that additional information or evidence was needed to support the claims; and asked the Veteran to send the information to VA.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private treatment records have been obtained to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available that has not been associated with the claims file.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

In addition, the Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The Board finds that the Veteran's  receipt of the Combat Infantryman's Badge qualifies him for application of the relaxed evidentiary standard of proof pursuant to 38 U.S.C.A. § 1154(b).  

Here, the Veteran has claimed entitlement to service connection for left ear hearing loss and for residuals of an injury to the index finger of his left hand.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records have generally indicated hearing loss within normal limits during active duty.  However, an August 2006 audiogram indicated left ear hearing loss that meets the criteria for VA hearing loss set forth above.  Specifically, the August 2006 audiogram found hearing loss on the left of 20 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, 30 at 3000 Hz, and 40 at 4000 Hz.  

With respect to the Veteran's index finger claim, the service treatment records contain an October 2002 treatment note that indicates that the Veteran slammed his finger into a sunroof six weeks prior to the report and that the finger was red and swollen.  The Veteran was indicated to be status post contusion of the left index finger.  

In order to determine whether the Veteran has hearing loss that is related to his military service, the Veteran was afforded a VA examination dated in November 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  Military noise exposure was noted, including exposure to gunfire, machine guns, mortars, hand grenades, aircraft, ship engines, and heavy machinery.  Recreational noise exposure was noted to be from hunting since the mid-1980s.  Upon examination, the Veteran was found to have hearing loss for VA purposes in the right ear.  Hearing loss for VA purposes was not found in the left ear.  After examination, the examiner stated that the Veteran did lose hearing while in the military between March 1985 and November 1987 and lost additional hearing up to the discharge examination in August 2006.  The examiner stated that the etiology was most likely due to noise exposure during the military.

With respect to the left hand index finger, the Veteran was afforded a VA joints examination dated in November 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted the October 2002 treatment note, indicating an injury from slamming the finger into the sunroof of a car.  However, the examiner found that during the examination, the Veteran denied any problems associated with the index finger, including pain, functional limitations, or flare-ups.   Examination of the left index finger was found to be without objective evidence of impairment.  

Other medical treatment records indicate the presence of joint pain, including back, knee and shoulder pain, but the Veteran's other medical treatment records do not indicate the presence of a disability of the left index finger.  

Based on the foregoing, and resolving the benefit of the doubt in the Veteran's favor, the Board finds that entitlement to service connection for left ear hearing loss is warranted in this case.  While the Veteran was not found to have hearing loss for VA purposes upon examination by VA in November 2008, he was indicated to have left ear hearing loss in an August 2006 audiogram during active duty.  The Board concludes that this finding of hearing loss in service is sufficient for a diagnosis of left ear hearing loss for VA purposes.  In addition, the November 2008 VA examiner opined that the Veteran's hearing loss was most likely due to noise exposure during the military.

With respect to the left index finger claim, however, the medical evidence does not indicate that the Veteran has current residuals related to the in service injury with the sunroof.  The November 2008 joints examiner found no present disability of the left index finger, and also noted that the Veteran denied any problems associated with the index finger, including pain, functional limitations, or flare-ups.

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the benefit of the doubt regarding the medical evidence of hearing loss should be resolved in the Veteran's favor.  And the opinion of the November 2008 VA joints examiner is the most persuasive evidence regarding the presence of a disability involving the left index finger.   See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  

In addition, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis of a left index finger disorder is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service or a service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his left index finger are outweighed by the medical evidence of record.  

Based on the foregoing, the Board finds that service connection for left ear hearing loss is warranted in this case.  The Board has considered the applicability of the benefit of the doubt doctrine and finds that the preponderance of the evidence is in favor of the claim.  38 U.S.C.A. § 5107.  Entitlement to service connection for left ear hearing loss is granted.

However, with respect to the left index finger claim, the Board concludes that the preponderance of the evidence is against the claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).   Because the preponderance of the evidence is against this claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for residuals of an injury to the left hand index finger is denied


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for a low back disability, knee disabilities, and a left heel disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Board notes that the Veteran was provided a VA joints examination in November 2008.  The Veteran was also provided a VA back and neurological examination dated in April 2008.  The examiners both indicated that the Veteran's claims file had been reviewed in connection with the examinations and reports.  The April 2008 examiner found that the Veteran had no neurologic deficits related to the spine.  While a 1998 MRI showed degenerative facet changes, this examiner opined that this did not result from a parachute jump, but rather was a degenerative change that likely occurred over years.  The November 2008 examiner diagnosed lumbar facet disease, medial plica syndrome of the right knee with degenerative joint disease, degenerative joint disease of the left knee, and plantar fasciitis of the left foot, hallux valgus with degenerative joint disease.  After reviewing the medical records this examiner stated that he did not see any post-traumatic changes described, but rather changes that would be consistent with the aging process.  This examiner also indicated that the Veteran had age-related changes of the knees and left foot.

In this regard, the Board notes that the Veteran has had multiple periods of active duty and active duty for training (ACDUTRA).  The Veteran also indicated that he served on active duty from February 2002 to February 2003.  Records relating this last period of active duty, to include a DD-214, are missing from the record.  In addition, the Veteran's periods of ACDUTRA and INACDUTRA are not clear from the service personnel records contained in the Veteran's claims file.  

Upon remand, therefore, a complete copy of the Veteran's service personnel records from his periods of active duty and National Guard service should be obtained.  The AOJ should identify and verify all periods and dates of the Veteran's active duty, ACDUTRA, and INACDUTRA.  Records related to the Veteran's period of active duty from February 2002 to February 2003 should also be obtained.  

In addition, because the Veteran was a paratrooper and had lengthy service both on active duty and in the National Guard, and because the medical records indicate that the Veteran had back, knee, and other joint complaints after various parachute jumps and during his periods of active service, the Board finds that these issues should be remanded for a more comprehensive VA examination in order to determine whether the Veteran has back, knee and left heel disabilities that were (i) incurred during, or as a result of active duty, (ii) incurred within one year of active duty service, or  (iii) incurred during a period of ACDUTRA or INACDUTRA.   In addition, such disabilities may have had their onset or may have been incurred prior to a period of active duty.  The examiner should also therefore determine if any diagnosed back, knee or left heel disability existed prior to any period of active duty and, if so, whether it is clear ( e.g., highest degree of medical certainty) that such disability preexisted service, and (ii) whether it is clear ( e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service. 

Under the circumstances, the Board finds that the evidentiary record as currently constituted does not include sufficient information to determine the nature or etiology of any of the Veteran's current physical disabilities.  See Green v. Derwinski, 1 Vet. App.  121, 124 (1991) (the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

The Board notes that, with respect to the factual component of whether an injury was incurred in active service, it is noted that, in the case of any Veteran who engaged in combat with the enemy in service, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  The Board finds that the Veteran's receipt of the Combat Infantryman's Badge qualifies him for application of the relaxed evidentiary standard of proof pursuant to 38 U.S.C.A. § 1154(b).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's service personnel records from active duty and National guard service.  Identify and verify all periods and dates of the Veteran's active duty, ACDUTRA and INACDUTRA. Obtain records related to and verify the Veteran's period of active duty from February 2002 to February 2003.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private treatment records of the Veteran pertinent to the issues on appeal that have not been previously secured.  Also obtain and associate with the claims file all VA records and any outstanding service treatment records pertinent to the Veteran's claims.

3.  Schedule the Veteran for a VA joints examination to determine the current nature and likely etiology of any low back disability, knee disabilities, and left heel disability.  The claims file should be made available to the examiner for review in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination. 

a)  The examiner should record a full history with regard to the Veteran's claimed disabilities and their onset.  This history should include a review the Veteran's medical records and the Veteran's own statements regarding his history of symptomatology.  The examiner should also provide specific comments as to any relationship between the Veteran's periods of active duty, and periods of ACDUTRA and INACDUTRA, and his claimed disabilities.  

b)  The examiner should determine whether the Veteran has any current disability of the back, bilateral knees, and left heel.  If so, state the diagnoses.  The examiner should state the date of onset for each diagnosed disability. 

c)  If the Veteran has been diagnosed with a back disability, disabilities of the knees, or left heel disability, the examiner should opine as to whether any such disability was, at least as likely as not (a 50 percent or higher likelihood) (i) incurred during, or as a result of active duty, (ii) incurred within one year of active duty service, or (iii) incurred during a period of ACDUTRA or INACDUTRA.   A complete rationale for all opinions is requested.  

d)  If any diagnosed back, knee or left heel disability is found to have existed prior to any period of active duty, (i) is it clear ( e.g., highest degree of medical certainty) that such disability preexisted active duty service, and (ii) is it clear ( e.g., highest degree of medical certainty) that such disability was not aggravated beyond the normal progress of the disorder during or as a result of active service.  A discussion of the significance of the pertinent findings during the period of active duty and the relationship, if any, to any current disability would be helpful. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

4.  Readjudicate the Veteran's claims, to include an analysis under the provisions of 38 U.S.C.A. §1154(b), as applicable.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


